SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

711
KA 11-01990
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

JAMAR JONES, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SUSAN C. MINISTERO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JAMAR JONES, DEFENDANT-APPELLANT PRO SE.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (ASHLEY R. SMALL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Erie County Court (Michael F.
Pietruszka, J.), rendered August 31, 2011. Defendant was resentenced
upon his conviction of attempted assault in the first degree and
criminal possession of a weapon in the third degree.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.

     Memorandum: In November 1999, defendant entered an Alford plea
to attempted assault in the first degree (Penal Law §§ 110.00, 120.10
[1]) and criminal possession of a weapon in the third degree (§ 265.02
[former (4)]), in satisfaction of an indictment charging him with
assault in the first degree (§ 120.10 [1]) and criminal use of a
firearm in the first degree (§ 265.09 [1] [a]). The period of
postrelease supervision mandated by Penal Law § 70.45 was not
mentioned during the plea colloquy or at sentencing, nor did County
Court impose a period of postrelease supervision at sentencing. In
2011, the New York State Department of Correctional Services informed
the court that defendant was a “designated person” within the meaning
of Correction Law § 601-d (1), and sought resentencing of defendant
“because a mandatory period of postrelease supervision was not
included in his original determinate sentences” (People v Elliott, 93
AD3d 957, 958).

     At the beginning of the resentencing proceeding, defense counsel
indicated that defendant wished to withdraw his plea, and requested an
adjournment to permit him to make such a motion. The court granted
that request, along with a subsequent request for an additional
adjournment, granted defendant’s first motion for substitution of
counsel, and permitted oral argument of defendant’s motion to withdraw
                                 -2-                          711
                                                        KA 11-01990

his plea. The court then denied defendant’s second request for
substitution of counsel and, with the People’s consent, resentenced
defendant to the original sentence without a period of postrelease
supervision. Contrary to defendant’s contention in his pro se
supplemental brief, we conclude that he was not entitled to withdraw
his plea “inasmuch as the court properly resentenced defendant
pursuant to Penal Law § 70.85” (People v Williams, 82 AD3d 1576, 1577-
1578, lv denied 17 NY3d 810).

     We reject defendant’s further contention in his pro se brief that
the court erred in denying his second request for substitution of
counsel. Defendant’s disagreements with counsel over strategy did not
establish the requisite good cause for substitution of counsel (see
People v Medina, 44 NY2d 199, 208-209; see generally People v Sides,
75 NY2d 822, 824). Defendant’s contention that he did not have time
to consult with new counsel prior to the argument of his motion to
withdraw the plea is belied by the record. Contrary to defendant’s
contention in his main brief, the court did not abuse its discretion
in denying defense counsel’s request for a third adjournment of the
resentencing proceeding (see People v Ippolito, 242 AD2d 880, 880-881,
lv denied 91 NY2d 874; see also People v Brown, 101 AD3d 1627, 1628).
We have reviewed defendant’s remaining contention in his pro se
supplemental brief and conclude that it is without merit.




Entered:   June 14, 2013                       Frances E. Cafarell
                                               Clerk of the Court